                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BRIAN WANTUCK, et al.,

               Plaintiffs,

v.                                                         CV No. 19-1186 RB/CG

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel. IT IS HEREBY

ORDERED that a status conference will be held by telephone on May 5, 2020, at 2:00

p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
